Citation Nr: 1528423	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was scheduled for a March 2011 travel Board hearing; however, he withdrew this request in a February 2011 correspondence.  See 38 C.F.R. § 20.704 (2014).

In an October 2011 decision, the Board granted service connection for right ear hearing loss and remanded the issue of left ear hearing loss for further development. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The record evidence shows that the Veteran does not have a left ear hearing disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in December 2005, prior to the initial rating decision.  A March 2006 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in March 2006 and August 2012.  The Board finds the VA examination reports are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As is discussed below, the August 2012 examiner provided an adequate rationale for why he could not determine whether the Veteran has left ear hearing loss without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

Additionally, the Board finds that the RO substantially has complied with the October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has left ear hearing loss that is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The record evidence shows that the Veteran was afforded a VA examination in March 2006.  The Veteran's Maryland CNC Word List speech recognition scores were 94 percent in the left ear.  The Veteran's left ear pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
10
15
35

VA treatment records dated November 2005 to February 2007 are absent of any complaints, treatment, or diagnosis of left ear hearing loss.  

The Veteran was afforded another VA examination in August 2012.  The examiner noted that no audiologic data were reported for the Veteran.  The examiner explained that the Veteran could not or would not provide valid and reliable hearing test results.  The examiner noted that there were 40 decibel differences between spondee thresholds and pure tone averages in each ear.  The examiner noted that the Veteran properly followed instructions given at levels below voluntary pure tone thresholds.  The examiner noted that such findings may be attributed to a non-organic component to the Veteran's hearing status.  The examiner noted that the Veteran was counseled regarding the inconsistencies in test findings but they were unable to resolve those inconsistencies.  The examiner concluded that no statement could be made regarding his current left ear hearing status without resorting to mere speculation.  

The Board finds that the preponderance of the evidence is against granting the claim of service connection for left ear hearing loss.  The most competent and credible evidence is against a finding that the Veteran has left ear hearing loss for VA purposes.  The Board notes that the May 2006 and August 2012 VA examinations were conducted by audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the August 2012 examiner provided an adequate rationale for why an opinion could not be provided without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Specifically, the examiner explained that the Veteran could not or would not provide valid results and the inconsistencies were discussed with the Veteran but they could not reconcile them.  There is no competent contrary opinion of record.  The Board thus finds the May 2006 and August 2012 VA examinations to be dispositive of whether the Veteran has a current left ear hearing loss disability which could be attributed to active service.  

The Board acknowledges the Veteran's assertions that he currently has left ear hearing loss for VA purposes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of left ear hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether he has currently diagnosed disability etiologically related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that he has a currently diagnosed left ear hearing loss for VA purposes.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


